DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 11, 14, and 15 are objected to because of the following informalities:  
Claim 6 recites “the shape”, in line 2, which should read “a shape”.
Claim 11 recites “an ultrasonic scalpel bit”, in line 2, which should read “the ultrasonic scalpel bit”
Claim 14 recites “an ultrasonic vibration propagation assembly”, in line 2, which should read “the ultrasonic vibration propagation assembly”
Claim 15 recites “a connection portion”, in line 9, which should read “the connection portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877).
Regarding claim 1, Robertson discloses an ultrasonic scalpel bit (Figs. 1 and 3) comprising:
an ultrasonic scalpel tip (blade (120)) (Fig. 4);
a connection portion (attachment post (54)) (Fig. 1) (para. 0098);
vibration node bosses (silicone rings or compliant supports (56)) (Fig. 1) (para. 0098);
and a waveguide (104) (Fig. 1) (para. 0008), wherein the ultrasonic scalpel tip (120) is arranged in front of the waveguide (104) (Fig. 1), the connection portion (54) (Fig. 1) is arranged behind the waveguide (104) (Figs. 1),  and the vibration node bosses (56) (Fig. 1) are arranged on the waveguide (104) (Fig. 1) (para. 0098 and 0099); wherein the ultrasonic scalpel tip (120) is laterally bent at a pointed end thereof (see Fig. 4)).
However, Robertson fails to disclose wherein a vibration guide groove is further provided on the ultrasonic scalpel bit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the ultrasonic scalpel tip in Robertson to include the helical grooves of Downey in order to convert longitudinal vibrations into torsional vibrations at the distal tip (para. 0023), thereby providing optimum removal of tissue in situations where torsional vibration is preferable.
	Regarding claim 2, Modified Robertson discloses wherein the vibration guide groove (154) (Fig. 11 of Downey) is located on the ultrasonic scalpel tip (142) at a rear end of the ultrasonic scalpel tip (see Fig. 11) for the purpose of allowing the distal sections of the tip to vibrate rotationally (para. 0056 of Downey) .
Regarding claim 3, Modified Robertson discloses wherein the vibration guide groove (154) is provided on the waveguide (146) (Fig. 9) and is located between a distal longitudinal node and a torsional node (see Fig. 9) (para. 0078 and 0079 of Downey). [Note: it appears that the selection of this particular location is a mere design consideration as page 5, par. 1 of the instant application merely recites “The vibration guide groove may be provided between two vibration node bosses of the waveguide, or may be provided at another location on the waveguide.”)]
Regarding claim 11, Modified Robertson discloses an ultrasonic vibration propagation assembly, comprising a removable sheath (58) (para. 0098 and 0099) and the ultrasonic scalpel bit (blade (120)) (Fig. 4 of Robertson) of claim 1, which is assembled to the removable sheath (para. 0098 and 0099). 
Regarding claim 14, Modified Robertson discloses an ultrasonic hemostasis and cutting system (para. 0106 of Robertson), comprising the ultrasonic vibration propagation assembly of claim 11 (Fig. 1 of Robertson; para. 0106).
Regarding claim 15, Modified Robertson discloses the ultrasonic hemostasis and cutting system further comprising:
a host (ultrasonic signal generator (12)) (Fig. 1 of Robertson);
a handle (hand piece assembly (60)) (Fig. 1 of Robertson);
an ultrasonic transducer (14) (Fig. 1 of Robertson) and a foot switch (44 ) (Fig. 1 of Robertson), wherein the handle (60) (Fig. 1 of Robertson) is operatively connected with the foot switch or the button (Fig. 1) (para. 0088 and 0093 of Robertson), the ultrasonic scalpel bit of the ultrasonic vibration propagation assembly is removably connected to the ultrasonic transducer via the connection portion (54) (Fig. 1) at a rear end of the ultrasonic scalpel bit (Figs. 1 and 2) (para. 0102 of Robertson) , and the host (12) is electrically connected to the ultrasonic transducer (14) via a cable (42) (para. 0091 of Robertson).
	
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877), as applied to claim 1 above, and further in view of Clayton (US 10137033).
Regarding claim 4, Modified Robertson discloses all of the limitations set forth above in claim 1, including wherein a vibration guide groove (helical grooves (154)) (Fig. 3B of Downey) is further provided on the ultrasonic scalpel bit (para. 0056 of Downey). Modified Robertson discloses wherein the vibration guide groove (154) advances spirally along an ultrasound axis (see Fig. 3 of Downey). However, 
Clayton teaches an ultrasonic scalpel bit (Fig. 3) comprising: an ultrasonic scalpel tip (18) (Fig. 3);  a connection portion (threads (14)) (Fig. 3), and a waveguide (shaft (16)) (Fig. 3), wherein the ultrasonic scalpel tip (18) is arranged in front of the waveguide (16) (Fig. 3), the connection portion (14) (Fig. 3) is arranged behind the waveguide (16) (Fig. 3), wherein a vibration guide groove (grooves (24)) (Fig. 3) is further provided on the ultrasonic scalpel bit (Fig. 3) (col. 4 lines 52-63), and wherein the vibration guide groove (24) is configured as a beveled groove that advances spirally along an ultrasound axis (see Fig. 3 which illustrates the grooves (24) having rounded ends) (col. 4 lines 61-63 and col. 5 lines 1-5), a pitch of which is uniform for the purpose aiding in the conversion of longitudinal motion to torsional motion to get the desires longitudinal to torsional gain (col. 3 lines 1-5 and col. 7 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the vibration guide groove in Modified Robertson to include the bevel shaped and the uniform pitched vibration guide groove of Clayton in order to aid in the conversion of longitudinal motion to torsional motion to get the desires longitudinal to torsional gain (col. 3 lines 1-5 and col. 7 lines 7-11).
	Regarding claim 5, Modified Robertson discloses wherein a ratio of the pitch of the vibration guide groove to the wavelength of an ultrasonic vibration is 0.21 to 2 (col. 6 lines 54-67 and col. 7 lines 1-17 of Clayton) (Figs. 6 and 7 of Clayton).
Regarding claim 6, Modified Robertson fails to disclose wherein the beveled groove is in the shape of a trapezoid, a semi-circle, or a triangle. It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have the beveled vibration guide groove in the shape of a trapezoid, a semi-circle, or a triangle since applicant has not disclosed that the shape of the vibration may be a trapezoid, a semi-circle or a triangle.”). One having ordinary skill in the art at the time of the invention would recognize that the invention and the prior art of modified Robertson would each perform equally well with the vibration guide groove in the shape of a trapezoid, a semi-circle, or a triangle. Therefore, it would have been prima facie obviousness to modify the vibration guide groove of Modified Robertson to obtain the invention of claim 6 because such a modification would have been considered a mere design consideration.
Regarding claim 8, Modified Robertson discloses wherein multiple beveled grooves are arranged on the ultrasonic scalpel bit at equal intervals (Figs. 3 and 4 of Clayton) (col. 5 lines 24-25 and col. 6 lines 64-67 of Clayton).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877), as applied to claim 1 above, and further in view of Beaupre (US 20180235650).
Regarding claims 9 and 10, Modified Robertson discloses all of the limitations set forth above in claim 1, including wherein the ultrasonic scalpel tip (120) is laterally bent at a pointed end thereof (see Fig. 4 of Robertson). Robertson further discloses wherein the ultrasonic scalpel tip comprises a gradually-varying width in addition to being laterally bent at the pointed end thereof (Fig. 5 of Robertson illustrates a variation of width at the proximal portion of blade (120)). However, Robertson fails to disclose wherein the gradually-varying width is a trapezoidal gradually-varying width.
Beaupre teaches an ultrasonic scalpel bit (Figs. 3 and 4) comprising an ultrasonic scalpel tip (blade (24)) (Fig. 3) and a waveguide (12) (Fig. 1); wherein the ultrasonic scalpel tip (24) is laterally bent at a pointed end thereof (see Fig. 6), wherein the ultrasonic scalpel tip (24) comprises a gradually-varying width (see Figs. 9 and 10) in addition to being laterally bent at the pointed end thereof  (Fig. 6) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic scalpel tip in Modified Robertson to include the trapezoidal gradually-varying width of the ultrasonic scalpel tip as taught by Beaupre in order to provide a smooth transition from the larger diameter of third segment of the waveguide to the smaller diameter of the blade; wherein the changes in diameter along the ultrasonic scalpel tip serves to adjust the amplitude and/or frequency of the vibrational wave propagating the length of the waveguide (para. 0042).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20090143795) in view of Downey (US 20180368877), as applied to claim 11 above, and further in view of Miyawaki et al. (US 5906628) [hereinafter Miyawaki].
Regarding claims 12 and 13, Modified Robertson discloses all of the limitations set forth above in claim 11, including the ultrasonic vibration propagation assembly comprising the removable sheath [interpreted as said support structure in claim 12] and the ultrasonic scalpel bit of claim 1. However, Modified Robertson fails to disclose the ultrasonic vibration propagation assembly comprising a clamping arm, wherein the clamping arm is located at a front end of the support structure, and the support structure comprises an outer sleeve, an inner sleeve and a lubrication cylinder, the ultrasonic scalpel bit being located inside the lubrication cylinder; wherein the lubrication cylinder is a polytetrafluoroethylene casing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the ultrasonic vibration propagation assembly of claim 11 in Modified Robertson to include the ultrasonic vibration propagation assembly of the embodiment shown in Fig. 27 of Robertson in order to apply a compressive or biasing force to the tissue, whereby providing faster coagulation and cutting of the tissue, with less attenuation of blade motion, which are achieved when the clamp is used in conjunction with the ultrasonic blade (para. 0009).

Miyawaki discloses an ultrasonic treatment instrument comprising  an ultrasonic scalpel tip (L-shaped hook (54)) (Fig. 2A);  a connection portion (male screw portion (43d)) (Fig. 2B), and a waveguide (oscillation transmitting rod 43)) (Fig. 2B), wherein the ultrasonic scalpel tip (54) is arranged in front of the waveguide (43) (Fig. 2A), and the connection portion (43d) (Fig. 2B) is arranged behind the waveguide (43) (Fig. 2B). Miyawaki further teaches an ultrasonic vibration propagation assembly (Figs. 5A-C) comprising the ultrasonic treatment instrument of claim 1, and further comprising a support structure (sheath (11)), the ultrasonic scalpel bit (54) being located inside the sheath (11) (Fig. 5B) (col. 5 lines 47-51); wherein the sheath (11) is coated with Teflon (col. 6 lines 1-12) for the purpose of allowing the sheath to be heat resistant and provide low friction when the bit moves along the lumen of the sheath.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the lubrication sheath which is formed at the bottom surface of the ultrasonic blade (286) (para. 0144 of Robertson) in Modified Robertson to also be formed around the top portion of the outer tube (282) of the ultrasonic vibration propagation assembly (Fig. 27 of Robertson), as taught by Miyawaki (see Fig. 5B of Miyawaki) in order to allow the sheath to be heat resistant and provide low friction when the blade moves along the lumen of the sheath (col. 6 lines 1-12 of Miyawaki).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771